                                          Case 4:21-cv-02976-PJH Document 16 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                           NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DISTRICT COUNCIL 16 NORTHERN
                                         CALIFORNIA HEALTH AND WELFARE                 Case No. 21-cv-02976-PJH
                                   8     TRUST FUND, et al.,
                                   9                  Plaintiffs,                      ORDER CONTINUING CASE
                                                                                       MANAGEMENT CONFERENCE
                                  10            v.
                                                                                       Re: Dkt. No. 14
                                  11     GREATER BAY FLOORING, INC.,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of plaintiffs’ request to continue their August 19, 2021 case
                                  15   management conference (CMC) in this action. Dkt. 14. The court hereby CONTINUES
                                  16   that conference to the court’s Thursday, December 16, 2021 CMC calendar.
                                  17         IT IS SO ORDERED.
                                  18   Dated: August 4, 2021
                                  19                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  20                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
